 

 

Exhibit 10.1

 

CERTAIN INFORMATION (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

 

COMMERCIAL SERVICES AGREEMENT

This Commercial Services Agreement (the "Agreement") is made on January 5, 2019
(the “Effective Date”) by and between:

Evoke Pharma, Inc., with a place of business at 420 Stevens Avenue, Suite 370,
Solana Beach, CA (“Evoke”); and

Novos Growth, LLC, with a place of business at 150 N Riverside Plaza, Suite
3400, Chicago, IL 60606 (“Novos”).

Evoke and Novos are hereinafter referred to individually as a “Party” and
collectively as the “Parties”.

BACKGROUND

Whereas, Evoke is a pharmaceutical company that owns Commercialization (as
defined below) rights of the Product (as defined below) in the Territory (as
defined below);

Whereas, Novos is a pharmaceutical consulting services company that has
experience supervising and managing the day-to-day marketing and distribution of
pharmaceutical products; and

Whereas, Evoke wishes to engage Novos to supervise and manage the day-to-day
Commercialization of the Product in the Territory (as defined below) under the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other consideration received by the Parties, the Parties hereby
agree as follows:

1.

DEFINITIONS

For the purposes of this Agreement, the following words and expressions shall
have the stated definitions:

1.1.

“Act” means the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et seq.),
as amended from time to time, together with any rules, regulations, guidances,
guidelines and requirements of the FDA as may be in effect from time to time.

1.2.

“Adverse Event” means the development of an undesirable or unexpected medical
condition or the deterioration of a pre-existing medical condition following or
during exposure to the Product, whether or not considered causally related to
the Product, the exacerbation of any pre-existing condition(s) occurring
following or during the use of the Product or any other adverse event, adverse
experience or adverse drug experience described in the FDA’s Investigational New
Drug safety reporting and post-marketing reporting regulations, 21 C.F.R. §
312.32, § 314.80 and § 600.80, respectively, as they may be amended from time to
time.  For purposes of this Agreement,

 

- 1 -



 

 

 



 

 

--------------------------------------------------------------------------------

 

without limiting the forgoing, “undesirable medical condition” includes symptoms
(e.g., nausea, chest pain), signs (e.g., tachycardia, enlarged liver) or the
abnormal results of an investigation (e.g., laboratory findings,
electrocardiogram), including unfavorable side effects, toxicity, injury,
overdose, sensitivity reactions or failure of the Product to exhibit its
expected pharmacologic/biologic effect.

1.3.

"Affiliate" means any entity that is, directly or indirectly, controlled by,
under common control with, or in control of a party, where "control" means power
to elect or appoint a majority of directors or to direct the management of an
entity.

1.4.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010, the Anti-Kickback Statute, the False Claims
Act, the Department of Health and Human Services Office of Inspector General
Compliance Program Guidance for Pharmaceutical Manufacturers, released April
2003, the Antifraud and Abuse Amendment to the Social Security Act, and any
other applicable law, rule, regulation or industry code governing anti-bribery
and anti-corruption laws and laws for the prevention of kickbacks, fraud, abuse,
racketeering, money laundering or terrorism.

1.5.

“Applicable Law” means (a) all applicable laws, rules and regulations, including
any applicable rules, regulations, guidelines or other requirements of
Governmental Authorities that may be in effect in the Territory from time to
time during the Term, including (i) the Act, (ii) the PDMA, (iii)
Anti-Corruption Laws, (iv) all federal, state or local statutes, laws,
ordinances, regulations or guidelines relating to employment, safety and health
of employees and the withholding and payment of required taxes with respect to
employees, (v) all federal, state or local statutes, laws, ordinances,
regulations or guidelines relating to data protection and privacy, including the
United States Department of Health and Human Services privacy rules under the
Health Insurance Portability and Accountability Act and the Health Information
Technology for Economic and Clinical Health Act and (b) the PhRMA Code on
Interactions with Healthcare Professionals.

1.6.

"Business Day" means a day on which companies in the United States are generally
open for business.

1.7.

“Change of Control” means (x) the acquisition of Evoke by another entity by
means of any transaction or series of related transactions (including, without
limitation, any merger, consolidation in which the majority of the outstanding
shares of Evoke are exchanged for securities or other consideration issued, or
caused to be issued, by the acquiring entity or its subsidiary, but excluding
any transaction effected primarily for the purpose of changing Evoke’s
jurisdiction of incorporation), unless Evoke’s shareholders of record as
constituted immediately prior to such transaction or series of related
transactions will, immediately after such transaction or series of related
transactions hold at least a majority of the voting power of the surviving or
acquiring entity or (y) a sale of all or substantially all of the assets of
Evoke to which this Agreement pertains.

1.8.

"Commercialization", "Commercialize" and "Commercializing" mean all of the
normal and customary activities undertaken by a pharmaceutical company to
accomplish the commercialization of a pharmaceutical product, including without
limitation the storage, distribution, sales, promotion and marketing of the
Product and managing returns of the Product, Patient Access Programs, and
reimbursements but expressly excludes activities related to development or
testing of the Product or Manufacturing.

- 2 -

 

 

 

--------------------------------------------------------------------------------

 

1.9.

"Commercial Launch" the first dispensation of the Product by a pharmacy in the
Territory after NDA Approval of the Product.  For clarity, “Commercial Launch”
does not include the provision of Product to Third Parties solely as samples or
donations, or for clinical trials or other research and development activities.

1.10.

“Competing Product” means a product with an indication approved by FDA for the
treatment of gastroparesis or gastric stasis, which for purposes of this
Agreement, shall not be deemed to be the treatment of constipation.

1.11.

“Compliance Provisions” means those representations, warranties and covenants of
Novos set forth in Section 6.2, Section 6.3, and Section 8.1.

1.12.

"Confidential Information" means all business, operational, marketing,
financial, technical, manufacturing, scientific, or other information that is
confidential or proprietary to a Party, an Affiliate of a Party, and is not
generally known to the public, and shall include Manufacturing Data and this
Agreement (and the terms hereof).  

1.13.

“Contribution Profit” means Net Sales, less the following:  [***].  In the event
of any dispute arising between the Parties on the determination or calculation
of Contribution Profit or any component or accounting thereof that the Parties
are unable to resolve despite negotiating in good faith, either Party may submit
the dispute to a neutral and mutually agreeable nationally recognized public
accounting firm, for a determination thereof, whose decision shall be binding
upon the Parties.

1.14.

“Corporate Trademarks” means the trade names, corporate names and corporate
logos of Evoke or Evoke’s Affiliates used in the Prescribing Information,
Promotional Materials, training materials or other material provided hereunder
or otherwise authorized or approved by Evoke.

1.15.

“Data Fees” means fees paid to third parties, such as [***], for physician
prescribing data.  

1.16.

“Designated Samples” means Product that is designated for use as patient samples
by Evoke.  

1.17.

“Detail” means a face-to-face visit during which a Sales Force representative
makes a presentation with respect to the Product to an Eligible Prescriber, such
that (i) the relevant characteristics of the Product are described by the Sales
Force representative in a fair and balanced manner consistent with the
requirements of this Agreement and Applicable Law and (ii) such Eligible
Prescriber is given an opportunity to place an order for Product in accordance
with this Agreement.  When used as a verb, “Detail” means to perform a Detail.

1.18.

“Eligible Prescriber” means a health care provider that (a) has the authority to
prescribe the Product under Applicable Law and (b) is allowed to receive all
forms of promotion.

1.19.

“Evoke Commercialization Costs” means all direct out-of-pocket costs incurred by
Evoke (including any cost for which Evoke reimburses Novos for the Novos
Commercialization Costs) for the Commercialization of the Product (including,
without limitation, the costs of the Sales Force) that are: (i) prior to
Commercial Launch, identified in the Commercialization Plan and incurred within
the budgeted amounts set forth in the Commercialization Budget; and (ii)
following Commercial Launch, identified in the Commercialization Plan and
incurred within plus or minus [***] of the budgeted amounts set forth in the
Commercialization Budget.

- 3 -

 

 

 

--------------------------------------------------------------------------------

 

1.20.

“Executive Officers” means, with respect to Evoke, its Chief Executive Officer,
and with respect to Novos, its Chief Executive Officer.

1.21.

“FDA” means the Unites States Food and Drug Administration.

1.22.

“Field Alert” means a field alert report, as required under 21 C.F.R. §
314.81(b)(1), as such regulation may be amended from time to time.

1.23.

“Governmental Authority” means any supranational, international, federal, state
or local court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, including FDA.

1.24.

"Intellectual Property Rights" means all intellectual property rights anywhere
in the world, whether or not registered, including patents, utility models,
rights in inventions, trademarks, service marks, rights in trade dress
(including product configuration and packaging), rights in business and trade
names, rights in domain names, designs, copyrights, trade secrets, rights in
know-how and confidential information, and, in each case, rights of a similar or
corresponding character.

1.25.

"Know-How" means all proprietary information related to Product, including all
patentable and non-patentable inventions, discoveries, technologies, knowledge,
trade secrets, experience, skill, techniques, methods, processes (including
manufacturing processes), procedures, formulas, compounds, compositions of
matter, assays, tests (including diagnostic tests), materials, specifications,
descriptions, results and data (including Manufacturing Data), business or
financial information or information of any type whatsoever, in any tangible or
intangible form, marketing reports, business plans, standard operating
procedures, and procedures.

1.26.

"Commercialization Know-How" means the Know-How in the possession of Evoke as of
the Effective Date of this Agreement or that becomes controlled by Evoke at any
time during the Term, and is reasonably required for the Commercialization of
the Product in the Territory.

1.27.

"Manufacture" and "Manufacturing" mean all activities related to the manufacture
of a pharmaceutical product for the Territory, including without limitation
manufacturing for clinical use or commercial sale, as well as compliance with
Applicable Laws relating to the foregoing activities, but expressly excludes
activities related to Commercialization.

1.28.

"Manufacturing Data" means all data, information, material, and documentation
developed or generated with respect to the Manufacturing of a pharmaceutical
product, including manufacturing and control data and other data and
documentation requested by or submitted to a Regulatory Authority.

1.29.

“NDA” means a New Drug Application filed with the FDA requesting permission to
place a drug on the market in accordance with 21 CFR Part 314, and all
amendments or supplements filed pursuant to the requirements of the FDA.

1.30.

“NDA Approval” means the approval of a NDA by FDA for Commercialization of the
Product.

1.31.

"Net Sales" with respect to the Product means the gross amount actually invoiced
by Evoke and its Affiliates for sales by Evoke and its Affiliates of the Product
to Third Parties in a bona-fide, arms-length transaction, as determined by
Evoke’s usual and customary accounting methods,

- 4 -

 

 

 

--------------------------------------------------------------------------------

 

which are in accordance with Evoke’s accounting standards as consistently
applied, less the following deductions from such gross amounts which are
actually incurred, allowed, accrued or specifically allocated in accordance with
Evoke’s standard business practices:

[***]

For the avoidance of doubt, sales or other transfers of Product between or among
Evoke and/or its Affiliates shall not be counted for purposes of determining Net
Sales, but resale of such Product by Evoke or any Affiliate to Third Parties
shall be counted for purposes of determining Net Sales.  Furthermore, Net Sales
shall not include use of or distribution by Evoke or its Affiliates of Product
for non-clinical or clinical studies, patient-assistance programs, charitable
donations or compassionate use.

1.32.

“Other Reportable Information” means any communication or other information that
is otherwise required to be reported by Novos to Evoke in accordance with the
training to be provided under this Agreement, other than Adverse Events.

1.33.

“Patient Access Programs” means programs to assist patients with filling their
prescriptions, including, without limitation, through help desks, triage
procedures, bailment programs, and reduced cost or no cost prescription
fulfillment.  

1.34.

“PDMA” means the Prescription Drug Marketing Act of 1987, as amended from time
to time, together with any rules, regulations and requirements promulgated
thereunder and in effect from time to time.

1.35.

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a
Governmental Authority.

1.36.

“Prescribing Information” means the FDA-approved labeling for the Product.

1.37.

"Product" means GimotiTM, the nasally delivered formulation of metoclopramide
that is the subject of New Drug Application No. [***] and any other formulation
of metoclopramide that may be subsequently commercialized by Evoke or any
Affiliate thereof, and any additional product that Evoke may acquire and the
Parties agree to add to this Agreement.

1.38.

“Product Copyrights” means all copyrightable subject matter related to the
Product included in the Prescribing Information, the Promotional Materials,
training materials or other material provided hereunder or otherwise authorized
or approved by Evoke under this Agreement for use by Novos in performing the
Services.

1.39.

“Product Know-How” means all Know-How exclusively relating to the Product
arising out of or in connection with either Party’s or their respective
Affiliates’ activities under or in connection with this Agreement.  Product
Know-How excludes any Commercialization Know-How and any Confidential
Information exclusively related to the Product.

1.40.

“Product Quality Complaint” means any and all manufacturing or packaging-related
complaints related to the Product, including (a) any complaint involving the
possible failure of the Product to meet any of the specifications for the
Product and (b) any dissatisfaction with the design,

- 5 -

 

 

 

--------------------------------------------------------------------------------

 

package or labeling of the Product.

1.41.

“Product Trademarks” means the product trademarks held by Evoke during the Term
in the Territory with respect to the Commercialization of the Product, including
any product trademarks used in the Prescribing Information, Promotional
Materials, training materials or other material provided hereunder or otherwise
authorized or approved by Evoke, excluding the Corporate Trademarks.

1.42.

“Regulatory Authority” means any national, federal, state, or local governmental
or regulatory authority, agency, department, bureau, commission, council or
other government entity, including FDA, Centers for Medicare and Medicaid
Services (CMS), and the Office of Inspector General of the U.S. Department of
Health and Human Services, regulating or otherwise (a) exercising authority with
respect to the development, manufacture, approval, registrations, licensing, or
commercialization of the Product in such regulatory jurisdiction in the
Territory, or (b) having legal authority with respect to the exploitation of the
Product in the Territory.

1.43.

“Regulatory Documentation” means all applications, registrations, licenses,
authorizations and approvals, all correspondence submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents and all clinical studies and tests, relating to the Product, and all
data contained in any of the foregoing, including all Regulatory Authority
approvals, regulatory drug lists, advertising and promotion documents and
related FDA submissions and correspondence, adverse event files and complaint
files and related FDA submissions.

1.44.

“Sales & Promotion Policies” means Evoke’s compliance policies and other
policies generally applicable to the Commercialization of pharmaceutical
products in the Territory, in each case approved by Evoke, as the same may be
amended, modified or supplemented from time to time upon notice by Evoke to
Novos.

1.45.

“Services” means the day-to-day supervision and management by Novos of the
Commercialization of the Product in the Territory, including the pre-commercial
services set forth in Exhibit A, the launch and commercial services set forth in
Exhibit B, and the functional services set forth in Exhibit C.

1.46.

"Territory" means the United States and all of its territories and possessions.

1.47.

“Third Party” means any Person other than Evoke, Novos and their respective
Affiliates.

2.

APPOINTMENT [***]

2.1.

Appointment.  Subject to the terms and conditions of this Agreement, on and from
the Effective Date and for the duration of the Term, Evoke hereby appoints Novos
to perform the Services, and Novos hereby agrees to perform the Services in
accordance with Applicable Law.  In performing the Services, Novos shall
maintain a reasonably adequate number of qualified and trained staff to execute
the Services in a commercially reasonable and workman like manner in accordance
with industry standards.  

2.2.

[***]

2.3.

Retained Rights.  Evoke reserves the right to discontinue developing or
producing the Product at

- 6 -

 

 

 

--------------------------------------------------------------------------------

 

its discretion at any time and for any reason acting in good faith and without
the intent to affect the rights or remedies of either party hereunder, including
due to legal or regulatory requirements, administrative or court orders, or
safety risks; provided, however, that Evoke shall notify Novos as soon as
practicable after any such discontinuance.  Notwithstanding Section 2.1 or any
other provision of this Agreement, Evoke will retain the exclusive right to
Manufacture or have Manufactured and supply the Product in or outside the
Territory.  In addition, Evoke shall retain the right to develop the Product in
the Territory and outside the Territory and the right to Commercialize the
Product inside and outside the Territory.

2.4.

Other Rights.  Novos acknowledges and agrees that, as between the Parties, Evoke
owns all rights, title and interest in and to the Intellectual Property Rights
and regulatory rights in the Product.  Without limiting the foregoing, Evoke
shall own all right, title and interest in and to (a) the Product, (b) the
Product Trademarks, the Corporate Trademarks, and the Product Copyrights, and
(c) any and all Product Know-How developed by either Party in the course of
performing its obligations under this Agreement.  Novos shall and does hereby
assign all right, title and interest it may have in and to any Product Know-How,
without additional compensation, and shall take such other actions as Evoke may
request to fully effect Evoke’s ownership of such Product Know-How.

2.5.

Use of Affiliates.  Evoke shall have the right to perform any or all of its
obligations and exercise any or all of its rights under this Agreement through
any of its Affiliates, and Novos shall have the right to perform any or all of
its obligations and exercise any or all of its rights under this Agreement
through any of its Affiliates; provided, however, that (a) any such Affiliate
shall be bound by the obligations of such Party under this Agreement, (b) any
actions, omissions or conduct by such Affiliate shall be deemed to be actions,
omissions or conduct of such Party, and (c) such Party shall remain responsible
for the performance of its obligations under this Agreement.  Novos shall not
use any Third Parties to perform the Services or otherwise satisfy Novos’
obligations hereunder for any period, without the prior written consent of
Evoke, in Evoke’s sole discretion.

2.6.

Initial Delivery of Commercialization Know-How.  Evoke shall promptly deliver to
Novos copies or embodiments of the Commercialization Know-How and any other
information or material that is held or subsequently acquired by Evoke during
the Term that Evoke reasonably believes is necessary for Novos to perform the
Services.  Evoke shall provide such information and material to Novos in
electronic format to the extent reasonably possible.

2.7.

Provision of Technical Assistance and Support.  During the Term, Evoke shall
promptly provide to Novos or its Affiliates at Novos' request reasonable and
currently available technical assistance and support necessary for Novos to
perform the Services in the Territory, to the extent Evoke is reasonably able to
provide such technical assistance and support.

2.8.

Safety Concerns, Changes and Updates.  Each Party shall inform the other Party
within forty eight (48) hours with regard to any safety concerns with respect to
the Product, or recalls by FDA, in each case that come to the attention of such
Party.  

3.

COMMERCIALIZATION

3.1.

Alliance Managers.  Each Party shall designate a single person (each, an
“Alliance Manager”) to oversee contact between the Parties for all matters
related to Commercialization of the Product.  Except as otherwise specified
herein, the Alliance Managers shall: (a) function as a single point

- 7 -

 

 

 

--------------------------------------------------------------------------------

 

of contact in all substantive communications with the other Party relative to
the performance of by Novos of its Commercialization obligations; and (b)
perform any other functions agreed by the Parties.  Each Party may replace its
Alliance Manager at any time by written notice to the other Party.  The initial
Alliance Managers are set forth on Exhibit E.

3.2.

Commercialization Plan and Commercialization Budget

 

a.

Content.  The Commercialization of the Product shall be governed by a
Commercialization plan (the “Commercialization Plan”), and the costs and
expenses relating to the Commercialization of the Product shall be governed by a
Commercialization budget (the “Commercialization Budget”).  An initial
Commercialization Plan and an initial Commercialization Budget shall be
completed by the Parties and attached hereto as Exhibit F and Exhibit G,
respectively, in each case prior to February 28, 2019, that shall govern the
period of time from the Effective Date until the date that is 12 months
following the Commercial Launch of the Product.  The initial Commercialization
Budget will include a detailed budget and will define which costs will be
incurred prior to approval, between approval and launch, and after launch, in
each case with a goal of efficiently using working capital until the Product has
demonstrated its ability to achieve revenue suitable for the Product and the
associated costs.  The Commercialization Budget will include the cost incurred
and cash flow and working capital financing requirements.  Each
Commercialization Plan shall include without limitation the topics set forth in
Schedule 3.2a.  

 

b.

Updates.  Novos shall, from time to time and in any event no less than on an
annual basis, update each Commercialization Plan and Commercialization Budget
for the following year.  Novos shall submit such updated Commercialization Plans
and Commercialization Budgets to the JGC for review and approval at least two
(2) weeks before the date of the fourth quarter meeting of the JGC, but in no
event later than October 31 of each calendar year for the following calendar
year.  Within thirty (30) days following such submission, the JGC shall either
approve the Commercialization Plan and Commercialization Budget prepared by
Novos or approve a modified Commercialization Plan and Commercialization
Budget.  Any material changes to the Commercialization Plan and
Commercialization Budget shall be mutually agreed to in writing by Novos and
Evoke.  

 

c.

Activities and Expenses.  Novos shall be responsible for all activities under
the Commercialization Plan and those activities set forth in Exhibits A – C, and
Evoke shall be responsible for those corporate functions set forth in Exhibit
D.  Each Party shall be responsible for their own internal costs under this
Agreement, but Evoke shall be responsible for all third party costs (including
the fees of Affiliates of Novos, which shall be at fair market value) and
out-of-pocket expenses of both Parties.  All direct out-of-pocket costs incurred
by Novos for the Commercialization of the Product that are: (i) prior to
Commercial Launch, identified in the Commercialization Plan and incurred within
the budgeted amounts set forth in the Commercialization Budget; and (ii)
following Commercial Launch, identified in the Commercialization Plan and
incurred within plus or minus [***] of the budgeted amounts set forth in the
Commercialization Budget (“Novos Commercialization Costs”) shall be reimbursed
by Evoke pursuant to Section 5.  Any such Novos Commercialization Costs shall be
invoiced by Novos to Evoke.  For the avoidance of doubt, such Novos
Commercialization Costs shall not include and Evoke shall have no responsibility
for any overhead costs of Novos or the salaries or benefit costs of any

- 8 -

 

 

 

--------------------------------------------------------------------------------

 

 

Novos personnel.  

 

d.

Commercialization Responsibilities.  Without limiting the foregoing, Novos’
responsibilities shall include the pre-commercial services set forth in Exhibit
A, the launch and commercial services set forth in Exhibit B, and the functional
services set forth in Exhibit C.  Novos shall perform the Services solely for
the Product and not for any other products of Evoke.  Evoke shall be responsible
for the corporate functions set forth in Exhibit D, the development,
Manufacture, labelling, packaging, storage, logistics, distribution, marketing,
and sale of the Products and obtaining and maintaining NDA Approval for the
Product.  Notwithstanding the foregoing, Novos shall manage and supervise the
logistics, distribution, marketing, and sale of the Products and coordinate
activities with a third party logistics vendor for such logistics and
distribution of the Products and with a third party commercial sales
organization for such marketing and sale of the Products, as each is contracted
by Evoke.

 

e.

Sales Force.  Evoke will be responsible for engaging sales representatives as
set forth in the Commercialization Plan (the “Sales Force”) to market the
Product under the supervision and management of Novos.  The Parties acknowledge
and agree that the intent and purpose of this Agreement is to maximize the sales
volume of Products and profitability and that a sales force expansion is
contemplated in the Commercialization Plan for this purpose.  Upon the
reasonable request from a Party, the Parties shall discuss in good faith whether
to increase the full time equivalent number of Sales Force representatives.  Any
increase or decrease in the full time equivalent number of Sales Force
representatives from the full time equivalent numbers set forth in the
Commercialization Plan shall require the mutual written agreement of the
Parties.  

 

f.

Training.  Novos shall be responsible for conducting the Product sales and
policy training program specified in Section 3.4 according to the policies and
procedures of Evoke.  

 

g.

Cross-Border Transactions.  Novos shall inform Evoke of any cross-border
transactions with respect to the Product that come to the attention of Novos and
shall not engage in any activities to facilitate or support such cross-border
transactions.

 

h.

Performance Concerns.  At the request of Evoke, the Alliance Managers shall
discuss in good faith any concerns that Evoke may have regarding the performance
of the Sales Force hereunder.

3.3.

Field Observations and Sales Meetings.  

 

a.

Upon Evoke’s request, Novos shall conduct a reasonable number of field
observations (which field observations Evoke may also attend in its sole
discretion) with the Sales Force representatives during normal business hours to
evaluate overall quality assurance of the Detailing of the Product by the Sales
Force.  If any such observations indicate that the compliant message is not
being delivered or received with respect to the Product, Novos shall report such
observations to Evoke, and the Alliance Managers shall discuss what, if any,
corrective plan of action is required to address any failure by the Sales Force
representatives; provided that Evoke shall have the sole authority to determine
whether to change the content of the Promotional Materials or messages being
delivered with respect to the Product during Details.

- 9 -

 

 

 

--------------------------------------------------------------------------------

 

 

b.

At any sales meetings during which the Product is discussed, Novos shall have a
reasonable number of Novos personnel with responsibilities for the Product
attend such sales meetings (which meetings Evoke may also attend in its sole
discretion) and, if necessary, communicate critical Product-related information
at such meetings.

3.4.

Training Program and Materials.  Novos shall train the members of the Sales
Force, prior to such member performing any Commercialization activities, with
respect to: (i) disease entity; (ii) Product knowledge; (iii) competitive
product knowledge; (iv) compliance with Applicable Law in accordance with the
Sales & Promotion Policies and the Compliance Provisions; (v) reporting of
Adverse Events, Field Alerts, Product Quality Complaints, Manufacturing
Information Requests, and Other Reportable Information in accordance with the
terms hereof; (vi) use of Promotional Materials; and (vii) such other
information the JGC deems necessary or appropriate (collectively, the “Sales
Force Training Matters”).  Once approved by the JGC, Novos shall not change any
initial Sales Force Training Matters in any way and Novos shall not use any
training materials in connection with the Product other than the initial Sales
Force Training Matters.

3.5.

Minimum Requirements.  Novos shall verify that each Sales Force Representative
has satisfactorily completing the initial training specified in Section 3.4, has
completed a series of role-playing scenarios of a Detail of the Product to the
reasonable satisfaction of Novos, and shall verify on an annual basis that each
Sales Force Representative maintains any applicable licenses.  

3.6.

Promotional Materials. Novos shall be responsible managing and supervising the
Sales Forces’ promotion of the Product in the Territory in accordance with the
Commercialization Plan, including without limitation, designing and producing
promotional, marketing and educational materials (in any form or medium), such
as printed brochures, videos, and other materials for use by Sales Force
representatives, distributors or medical providers or in advertisements or web
sites ("Promotional Materials").  Notwithstanding the foregoing, Evoke shall
retain final approval rights over the Promotional Materials, which approval
rights shall not be unreasonably withheld, and final responsibility for the
compliance of, and for monitoring for compliance of, all Commercialization
activities and the Sales Force with Applicable Law.  Novos shall provide Evoke
with copies of all Promotional Materials in a timely manner to pursue regulatory
review where appropriate.  No Promotional Materials will be distributed without
prior written consent by Evoke.

3.7.

Sales Reports.  Within fifteen days after the end of each calendar month, Novos
shall deliver to Evoke a report setting forth the total prescriptions during
such calendar month broken out by Sales Force representative and
territory.  Novos shall provide such report to Evoke in an Excel spreadsheet to
the extent reasonably possible.

3.8.

Trademarks and Copyrights.  

 

a.

Evoke hereby grants to Novos a non-exclusive, royalty free and limited license
(without the right to grant sublicenses) to use the Product Trademarks,
Corporate Trademarks and Product Copyrights as contained in the applicable
Promotional Materials or other material provided hereunder or otherwise
authorized or approved by Evoke solely as contained in such Promotional
Materials or other material and solely for purposes of Novos performing the
Services, which license shall terminate immediately upon the expiration or
earlier termination of this Agreement for any reason.  Novos acknowledges and
agrees that, as between the Parties, Evoke owns all rights, title and interest
in and to the Product Trademarks, Corporate Trademarks and the Product

- 10 -

 

 

 

--------------------------------------------------------------------------------

 

 

Copyrights, including any form or embodiment thereof and the goodwill now and
hereafter associated therewith and that all use of the Product Trademarks,
Corporate Trademarks and the Product Copyrights by or on behalf of Novos shall
inure to the benefit of Evoke and its Affiliates.  Novos shall not make any use
of the Product Trademarks, Corporate Trademarks or the Product Copyrights,
separate and apart from the Promotional Materials or other materials provided to
Novos by Evoke under this Agreement.

 

b.

Novos shall not use, seek to register or register, nor permit any of its
Affiliates to use, seek to register or register, any trademark, service mark,
name or logo, including as part of any domain name, social media handle or other
identifiers, which is confusingly similar to, or a colorable imitation of, the
Product Trademarks, Corporate Trademarks or Product Copyrights in any
jurisdiction worldwide.  Novos shall not challenge, nor permit any of its
Affiliates to challenge, Evoke’s or its Affiliates’ rights in, or the validity,
enforceability, scope, or registrability of, any of the Product Trademarks,
Corporate Trademarks or Product Copyrights or any registration or application
therefor.

4.

MANAGEMENT OF THE COLLABORATION

4.1.

Joint Governance Committee.  The Parties shall establish a committee (the “Joint
Governance Committee” or “JGC”) as more fully described in this Section 4.  The
JGC shall have review, oversight, and decision-making responsibilities for all
Commercialization activities performed under this Agreement.  Each Party agrees
to keep the JGC informed of its progress and activities under this Agreement.  

4.2.

Membership.  The JGC shall be comprised of three (3) representatives (or such
other number of representatives as the Parties may agree) from each of Evoke and
Novos.  Each Party shall provide the other with a list of its initial members of
the JGC no later than thirty (30) days prior to the first scheduled meeting of
the JGC, which shall be no later than sixty (60) days after the Effective
Date.  Each Party may replace any or all of its representatives on the JGC at
any time upon written notice to the other Party in accordance with Section
15.  Each representative of a Party shall have relevant expertise in
pharmaceutical drug product Commercialization, and be suitable in seniority and
experience and have been delegated the authority to make decisions on behalf of
the applicable Party with respect to matters within the scope of the JGC’s
responsibilities.  Any member of the JGC may designate a substitute to attend
and perform the functions of that member at any meeting of the JGC.  Each Party
may, in its reasonable discretion, invite non-member representatives of such
Party to attend meetings of the JGC as non-voting participants, subject to the
confidentiality obligations of Section 11.  Evoke shall designate a chairperson
to oversee the operation of the JGC.  

4.3.

Responsibilities.  The JGC shall perform the following functions, subject to the
final decision-making authority of the respective Parties as set forth in
Section 4.4:

 

a.

review and approve the following: (i) the Commercialization Plan, the
Commercialization Budget or recommend amendments or revisions thereto, (ii)
pricing and reimbursement, (iii) payer contracting, and (iv) Sales Forces
expansion or reduction;

 

b.

review and approve the Sales Force Training Matters;

- 11 -

 

 

 

--------------------------------------------------------------------------------

 

 

c.

review and monitor Novos’ training activities with respect to the Sales Force;

 

d.

review and approve the compensation for the Sales Force;

 

e.

review and monitor Novos’ performance of the Services under the Agreement;

 

f.

serve as an information transfer vehicle, from time to time, to facilitate
discussions regarding the Commercialization of the Product;

 

g.

review, and provide a forum for the Parties to discuss and approve or not
approve, any subcontractors through which Novos intends to conduct any Services
hereunder;

 

h.

resolve disputes between the Parties with respect to Commercialization of the
Product;

 

i.

such other responsibilities as may be assigned to the JGC pursuant to this
Agreement or as may be mutually agreed upon by the Parties from time to time.  

4.4.

Decisions.  Except as otherwise provided herein, with respect to
Commercialization of the Product, all decisions of the JGC shall be made by
consensus, with each Party having one vote.  If the JGC cannot agree on a matter
within its authority hereunder within thirty (30) days after it has met and
attempted to reach such decision, then, either Party may, by written notice to
the other, have such issue referred to the Executive Officers for
resolution.  The Parties’ respective Executive Officers shall meet within
fifteen (15) days after such matter is referred to them, and shall negotiate in
good faith to resolve the matter.  If the Executive Officers are unable to
resolve the matter within thirty (30) days after the matter is referred to them,
then the issue shall be finally resolved by Evoke.  Notwithstanding the
foregoing or any other provision of this Agreement, Novos is not advising Evoke
on legal and regulatory matters and Evoke shall make its own independent
evaluation of such matters and proceed at its own risk with respect to the legal
and regulatory compliance of the Commercialization of the Product.  

5.

Fees and Payments

5.1.

Service Fee.  In consideration of the performance of the Services by Novos,
Evoke shall pay Novos a commercial services fee (“Service Fee”) of [***] of the
Contribution Profit.  

5.2.

Manner of Payment.  The Service Fee and Novos Commercialization Costs payments
shall be paid by wire transfer to a bank account designated by Novos on a [***]
basis, with such payment being made for the prior [***] no later than [***]
after the end of such prior [***] in which such Net Sales payments or Novos
Commercialization Costs invoice were actually received by Evoke.  The Parties
shall true up the amount of the Service Fees within [***] from the end of each
[***] based on any adjustments to the Contribution Profit subject to any Service
Fees previously paid by Evoke, which shall result in a payment to Novos at the
time thereof or a credit being issued to Evoke.

5.3.

Taxes.  The amounts payable by a Party to the other Party pursuant to this
Agreement (each, a “Payment”) shall be paid free and clear of any and all taxes,
except for any withholding taxes required by Applicable Law.  Except as provided
in this Section 5.3, the receiving Party shall be solely responsible for paying
any and all taxes (other than withholding taxes required by Applicable Law to be
deducted from Payments and remitted by the paying Party) levied on account of,
or measured in whole or in part by reference to, any Payments it receives.  The
paying

- 12 -

 

 

 

--------------------------------------------------------------------------------

 

Party shall deduct or withhold from the Payments any taxes that it is required
by Applicable Law to deduct or withhold.  Notwithstanding the foregoing, if the
receiving Party is entitled under any applicable tax treaty to a rate reduction
of, or the elimination of, applicable withholding tax, it may deliver to the
paying Party or the appropriate Governmental Authority (with the assistance of
the paying Party to the extent that this is reasonably required and is expressly
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve the paying Party of its obligation to withhold
such tax and the paying Party shall apply the reduced rate of withholding or
dispense with withholding, as the case may be; provided that the paying Party
has received evidence, in a form satisfactory to the paying Party, of the
receiving Party’s delivery of all applicable forms (and, if necessary, its
receipt of appropriate governmental authorization) at least fifteen (15) days
prior to the time that the Payments are due.  If, in accordance with the
foregoing, the paying Party withholds any amount, it shall pay to the receiving
Party the balance when due, make timely payment to the proper taxing authority
of the withheld amount and send to the receiving Party proof of such payment
within ten (10) days following such payment.

5.4.

Line of Credit.  Following NDA Approval of the Product and up to nine months
thereafter, upon three (3) months prior written notice by Evoke, in the event
that Evoke is unable to secure Channel Management Financing from any vendor or
strategic partner pursuant to reasonably standard terms, Novos shall either
finance or obtain third party financing sufficient to make available to Evoke up
to Five Million U.S. Dollars ($5,000,000) in cash in Two Million Five Hundred
Thousand U.S. Dollars ($2,500,000) increments (the total amount borrowed, the
“Principal”) pursuant to a credit agreement to be negotiated in good faith by
the Parties (the “Credit Agreement”).  “Channel Management Financing” shall mean
funds advanced to Evoke for the purchase of quantities of Products for potential
sale into distribution channels by a vendor or strategic partner in excess of
[***].  The Credit Agreement shall include terms such that for each Two Million
Five Hundred Thousand U.S. Dollars ($2,500,000) increment that Evoke elects to
borrow, in lieu of interest for the borrowing thereof Novos shall be entitled to
receive an additional [***] of Net Sales included in the Service Fee (the
“Credit Fee”).  The Credit Fee shall be a financing fee and shall not reduce the
Principal.  Evoke must repay the amount of the Principal to Novos on the earlier
of: (i) thirty (30) days following the date that the cumulative Credit Fee
reaches twice the amount of the Principal, but shall not be paid before the date
thereof except as otherwise expressly permitted herein; and (ii) the two (2)
year anniversary of the date the Principal is borrowed by Evoke.  In no event
shall the cumulative Credit Fee paid by Evoke exceed twice the amount of the
Principal.  

5.5.

Working Capital.  In order to provide Evoke with month-by-month working capital,
Novos shall finance or obtain third party financing sufficient to finance the
amount by which the projected monthly Contribution Profit is expected to fall
(or does actually fall) below zero (as projected by Product sales forecasts and
the Commercialization Budget for that month), such amount (the “Working Capital
Loan”) pursuant to a credit agreement to be negotiated in good faith by the
Parties (the “Working Capital Agreement”).  The Working Capital Loan shall be
drawn down by Evoke on a monthly basis as needed to cover the amount by which
the Contribution Profit falls below zero.  Evoke shall pay interest on the
Working Capital Loan in an amount mutually agreed to by the Parties.  The
Working Capital Loan will be repaid to Novos, if at all, only out of the
positive Contribution Profit.  If Novos elects to terminate this Agreement for
any reason other than for a material breach of this Agreement by Evoke pursuant
to Section 14.2.b, any amounts of Working Capital Loan and any interest due
thereon then due under the Working Capital Agreement shall be and hereby are
forgiven in full.  If Evoke elects to terminates this Agreement

- 13 -

 

 

 

--------------------------------------------------------------------------------

 

due to the gross negligence or intentional misconduct of Novos, any such amounts
then due under the Working Capital Agreement shall be and hereby are forgiven in
full.  If Novos terminates this Agreement for the material breach of this
Agreement by Evoke or if Evoke terminates this Agreement other than due to the
gross negligence or intentional misconduct of Novos, any amounts then due under
the Working Capital Agreement shall remain due and payable by Evoke pursuant to
the Working Capital Agreement.  

6.

REGULATORY MATTERS

6.1.

Ownership of Regulatory Documentation and Approvals.  As between the Parties,
Evoke shall own all right, title and interest in and to (a) all Regulatory
Documentation concerning the Product and all information contained therein and
(b) all regulatory approvals made or granted with respect to the Product,
including any NDA Approval.  

6.2.

Responsibility for Regulatory Approvals and Regulatory Communications.

a.

As between the Parties, Evoke shall have the sole right and responsibility for
any regulatory approvals and regulatory compliance with respect to the Product.

b.

As between the Parties, Evoke shall have the sole right (i) to make any
communications, reports, submissions and responses to FDA concerning the
Product, including by reporting Adverse Events, Other Reportable Information and
Field Alerts and (ii) to take any action (including any investigations) and
conduct all communications with all Third Parties that relate to all Product
Quality Complaints or complaints related to tampering or contamination with
respect to the Product, Adverse Events, Other Reportable Information and Field
Alerts with respect to the Product; provided, however, that Novos shall be
responsible for any communications, reports, submissions or responses to
Regulatory Authorities that it may be required to make under Applicable Law in
connection with performing its activities hereunder; and provided, further that
Novos shall, to the extent permitted by Applicable Law and as requested by
Evoke, provide Evoke with either (x) reasonable advance written notice of, and
an opportunity to discuss in good faith, any proposed communication with FDA in
advance thereof with respect to the Product or any activities of Evoke hereunder
or (y) otherwise provide written notice to Evoke of any communication with FDA
concerning the Product or any activities of Evoke hereunder promptly following
such communication and attach copies of such communication (whether by FDA or
Novos) to such notice.

c.

Novos shall cooperate with all of Evoke’s reasonable requests and assist Evoke
in connection with Evoke: (i) preparing any and all reports to FDA concerning
the Product; (ii) preparing and disseminating all communications to Third
Parties concerning the Product; and (iii) investigating and responding to any
Product Quality Complaint, Adverse Event, Other Reportable Information, Field
Alert, or other compliance inquiry or investigation related to the Product.

d.

Except to the extent required by Applicable Law, Novos shall not (i) make any
statements, whether written or oral, to a Third Party regarding a Product
Quality Complaint, Adverse Event, Other Reportable Information, Field Alert, or
other compliance inquiry or investigation with respect to the Product other than
to inform the Third Party that information in respect thereof has been or will
be conveyed by Novos to Evoke or (ii) take any action concerning any Regulatory
Authority approval under which the Product is sold.

- 14 -

 

 

 

--------------------------------------------------------------------------------

 

6.3.

Adverse Events, Other Reports and Threatened Governmental Authority Action.

a.

Novos shall report to Evoke and the JGC within twenty-four (24) hours from the
time it becomes aware of:

 

i.

an Adverse Event or Other Reportable Information associated with the use of the
Product or information in or coming into its possession or control concerning
such Adverse Event or Other Reportable Information;  

 

ii.

information that might necessitate the filing by Evoke of a Field Alert; or

 

iii.

any Product Quality Complaint associated with the use of the Product.

b.

Without limitation of Section 6.3a, with respect to Adverse Events, Other
Reportable Information, Field Alerts and Product Quality Complaints, in each
case with respect to the Product, Novos shall (i) train and inform members of
the Sales Force in accordance with Evoke’s policies and procedures, and require
any Novos employee who has performed or is performing any Commercialization
activity, to comply with Applicable Law in connection with collection of
information regarding the foregoing, and the reporting of such information; and
(ii) except for the monitoring of the Sales Force (via ride alongs and other
commercially reasonable programs) for compliance with Applicable Law, which
shall be the sole responsibility of Evoke, establish and actively supervise and
manage procedures and protocols reasonably designed to ensure that all relevant
information relating to the foregoing that comes to the attention of Novos, with
respect to any member of the Sales Force or any Novos employee who has performed
or is performing any Commercialization activity, is promptly conveyed to Novos
so that Novos can comply with its reporting obligations hereunder.  For the
avoidance of doubt, Novos shall only be responsible for training, informing,
managing, and supervising members of the Sales Force in accordance with the
policies and procedures of Evoke, and Novos shall not be responsible for any
member of the Sales Force’s failure to comply with the policies and procedures
of Evoke or Applicable Law but Novos shall notify Evoke of any such failure that
comes to the attention of Novos, the risk of which shall be allocated under
Evoke’s agreement with a third party commercial sales organization.

c.

Evoke may, at its option, establish procedures for members of the Sales Force to
provide such information referenced in Section 6.3a or Section 6.3b directly to
Evoke or its designee, which may be established or modified by Evoke from time
to time by written notice to Novos.  

d.

Novos shall promptly notify Evoke if it receives information regarding any
threatened or pending action regarding the Product by any Governmental Authority
in the Territory.

7.

PRODUCT MATTERS

7.1.

Orders for Product; Terms of Sale; Returns.  Evoke shall have the sole
responsibility and right to take, accept, reject or cancel orders, fill orders
and establish and modify the terms and conditions of the sale of the Product
(including with regard to any patient assistance programs and returns).  All
sales will be recorded in Evoke’s name.  

7.2.

Returned Product.  Evoke shall have the sole responsibility and right to accept
returned Product.  Novos shall not solicit the return of any Product, but if for
any reason Novos should

- 15 -

 

 

 

--------------------------------------------------------------------------------

 

receive any returned Product, Novos shall promptly notify Evoke.  Novos shall
return to Evoke any Product returned to Novos and fully complete and deliver to
Evoke the applicable returned goods form provided by Evoke.  At Evoke’s request,
Novos will cooperate with Evoke regarding Evoke’s handling of any returned
Product; provided, however, that Novos shall have no obligation to test,
evaluate, process, repair, or replace any returned Product.  

7.3.

Recalled Product.  Each Party shall promptly notify the other Party in writing
of any facts relating to the advisability of the recall, destruction or
withholding from the market of the Product in the Territory.  Evoke shall have
the sole responsibility and right to determine if any recall, withdrawal or
other form of market action is necessary with respect to the Product and shall
be solely responsible for taking all actions to effect such recall, withdrawal
or market action.  At Evoke’s request, Novos will cooperate with Evoke regarding
Evoke’s handling of any recalls, withdrawals or market actions; provided,
however, that Novos shall have no obligation to evaluate, determine, or conduct
any such recalls, withdrawals, or market actions.  

8.

COMPLIANCE MATTERS

8.1.

Compliance with Laws and Policies.

a.

Novos shall be legally responsible and liable for the actions, omissions and
conduct of its employees performing the Services, including any breach of any
Anti-Corruption Laws.  Novos shall train the Sales Force’s compliance with
Applicable Law in accordance with Evoke’s policies and procedures and the Sales
& Promotion Policies and promptly inform Evoke of any noncompliance by such Sale
Force that comes to the attention of Novos provided that Novos shall have no
responsibility to monitor for or ensure any such compliance by the Sales Force,
which shall be handled directly by Evoke.  Novos shall notify Evoke in writing
promptly if any Third Party (including any Governmental Authority) notifies
Novos in writing that either Party’s Commercialization activities with respect
to the Product are not in compliance with Applicable Law.

b.

Without limiting Section 8.1a, Evoke shall create and maintain a Sales Force
compliance program that includes: (i) Evoke compliance monitoring focused on
specific risk areas (including off-label promotion, fraud and abuse and false
claims) to assess whether Evoke’s policies and procedures are being followed by
the Sales Force; and (ii) a mechanism for the Sales Force to report, anonymously
if they choose, any concerns including matters such as potential illegal
activity with respect to the Sales Forces’ Commercialization activities.  Novos
shall report to Evoke promptly, but in no event later than three (3) Business
Days after becoming aware of any allegation or investigation (and before
reporting any such activity to any Regulatory Authority) with respect to the
alleged failure by a member of the Sales Force to comply with the requirements
set forth in Section 8.1a or any reports provided pursuant to clause (ii) above
and what action, if any, was taken by Novos as a result.  Without limitation of
the foregoing, Evoke shall investigate any reports provided pursuant to clause
(ii) above and promptly report the results of such investigation to Novos.

c.

Novos acknowledges and agrees that any direct or indirect payment or transfer of
value, as defined in the Physician Payments Sunshine Act (42 U.S.C. §
1320a-7h(e)(10)) and its implementing regulations (42 C.F.R. § 403.900 et seq.),
including any compensation, reimbursement for expenses, meals, travel, and
medical journal reprints (“Payments or Transfers of Value”) to any physician
licensed to practice in the Territory or any teaching

- 16 -

 

 

 

--------------------------------------------------------------------------------

 

hospital in the Territory (each, a “Covered Recipient”) is subject to
transparency reporting requirements, including disclosure on the federal Open
Payments website.  Novos shall implement Evoke’s policies and procedures
requiring the Sales Force not to contract with or make any Payment or Transfer
of Value to a Covered Recipient on behalf of Evoke without Evoke’s prior written
approval, in Evoke’s sole discretion.  Novos shall comply with all reporting
required by Applicable Law with respect to any Payments or Transfers of Value
provided by the Sales Force to Covered Recipients in connection with this
Agreement that come to the attention of Novos.  Novos shall also provide Evoke
with any and all information about Payments or Transfers of Value the Sales
Force provides to Covered Recipients that come to the attention of Novos in
connection with this Agreement to the extent required to enable Evoke to comply
with its transparency obligations under Applicable Law.  All Payments or
Transfers of Value made by the Sales Force to Covered Recipients in connection
with this Agreement shall be made according to a centrally managed, pre-set rate
structure based on a fair market value analysis.  Novos shall provide to Evoke
detailed expenditure information in a manner that conforms to industry
standards, and Novos shall maintain such documentation for a minimum of five (5)
years.  

8.2.

Obligation to Notify.  Novos shall promptly notify Evoke upon becoming aware of
any breach or violation by the Sales Force of the Anti-Corruption Laws and shall
take such steps as the Parties may reasonably agree to avoid a potential
violation of the Anti-Corruption Laws.

9.

INDEPENDENT CONTRACTOR

9.1.

Independent Contractor Status.  The status of each Party under this Agreement
shall be that of an independent contractor.  Neither Party shall have the right
to enter into any agreements on behalf of the other Party, nor shall it
represent to any Person that it has any such right or authority.  

10.

STATEMENTS, RECORD-KEEPING AND AUDITS

10.1.

Evoke Statement of Fees.  All payments made to Novos under this Agreement shall
be accompanied by a written statement detailing the Service Fees paid, including
the calculation thereof based on Net Sales.

10.2.

Evoke Records of Sales.  Evoke shall keep accurate and sufficient records, in
accordance with generally-accepted accounting procedures (GAAP) in the relevant
jurisdiction, of Net Sales and other financial information to determine any
payment of any Service Fees to be made to Novos under this Agreement.  

10.3.

Audits of Evoke.  At the request of Novos, Evoke shall, and shall cause its
Affiliates to, permit an independent auditor designated by Novos, at reasonable
times and upon reasonable notice, to audit the books and records maintained
pursuant to Section 10.2 to ensure the accuracy of all reports and payments made
hereunder, no more than once during any twelve (12)-consecutive month period
during the Term and a period of twenty four (24) months thereafter and no more
than once with respect to any period so examined; provided that if any such
audit reveals that Evoke is or was not in material compliance with Applicable
Law or this Agreement, Novos shall have the right to conduct such additional
audits as may be reasonably required by Novos to determine whether Evoke has
appropriately remedied such non-compliance.  The cost of any such audit shall be
borne by Novos, unless the audit uncovers an underpayment by Evoke that

- 17 -

 

 

 

--------------------------------------------------------------------------------

 

exceeds the greater of [***] and [***] of the total owed for the period in
question, Novos shall reimburse Evoke for any third party costs reasonably
incurred in connection with the audit.  If any such audit concludes that
additional payments were owed or that excess payments were received during such
period, the owing Party shall pay the additional payments or the receiving Party
shall reimburse such excess payments within sixty (60) days after the date on
which such audit is completed.  

10.4.

Novos Records.

a.

Novos shall keep, or shall cause to be kept, complete and accurate books and
records (financial and otherwise) pertaining to the performance of the
Commercialization activates, including monthly sales data by Sales Force
representative and territory, records of Detail performance, training test
results and copies of training tests as specified in Section 3.4, in sufficient
detail to verify compliance with its obligations hereunder and to calculate and
verify all amounts payable hereunder.  Novos shall keep such books and records,
or shall cause such books and records to be kept, for a period of three (3)
years after the expiration or termination hereof or such longer period as
required by Applicable Law.  All financial books and records kept by Novos
hereunder shall be maintained in accordance with generally accepted accounting
principles of the United States, consistently applied.

b.

Without limitation of the foregoing, Novos shall keep, or cause to be kept,
complete and accurate books and records relating to its obligations under this
Agreement, including Novos’s compliance with Applicable Law, the Sales &
Promotion Policies and the Compliance Provisions, including with respect
to:  (i) Evoke’s policies and procedures concerning compliance with Applicable
Law, the Sales & Promotion Policies and the other compliance obligations set
forth herein; (ii) records of any investigations and remedial and disciplinary
actions taken to address violations of any of the foregoing; and (iii) records
of any payments made in connection with this Agreement (collectively, the
“Compliance Records”).  Such books and records shall be kept for a period of ten
(10) years after the expiration or termination hereof or such longer period as
required by Applicable Law.  

10.5.

Audits of Novos.  At the request of Evoke, Novos shall, and shall cause its
Affiliates to, permit an independent auditor designated by Evoke, at reasonable
times and upon reasonable notice, to audit the books and records maintained
pursuant to Section 10.4 to ensure Novos’ compliance with this Agreement,
including the accuracy of all reports and payments and Marketing Expenses made
hereunder, no more than once during any twelve (12)-consecutive month period
during the Term and a period of twenty four (24) months thereafter and no more
than once with respect to any period so examined; provided that if any such
audit reveals that Novos is or was not in material compliance with Applicable
Law, the Sales & Promotion Policies or the Compliance Provisions with respect to
its obligations under this Agreement, Evoke shall have the right to conduct such
additional audits as may be reasonably required by Evoke to determine whether
Novos has appropriately remedied such non-compliance.  The cost of any such
audit shall be borne by Evoke, unless (a) with respect to an audit of payments
made hereunder, the audit reveals that Evoke has overpaid by more than [***] or
(b) with respect to an audit of the Compliance Records, such audit reveals
noncompliance by Novos with Applicable Law, the Sales & Promotion Policies or
the Compliance Provisions with respect to its obligations under this Agreement,
in which case ((a) or (b)), Novos shall reimburse Evoke for any third party
costs reasonably incurred in connection with the audit.  If any such audit
concludes that additional payments were owed or that excess payments were
received during

- 18 -

 

 

 

--------------------------------------------------------------------------------

 

such period, the owing Party shall pay the additional payments or the receiving
Party shall reimburse such excess payments within sixty (60) days after the date
on which such audit is completed.  

11.

CONFIDENTIALITY

11.1.

Maintaining Confidentiality.  Confidential Information disclosed under this
Agreement shall remain the property of the disclosing Party.  At all times
during the Term and for five (5) years following the expiration or termination
of this Agreement, the receiving Party shall use the Confidential Information
solely for the purposes set forth in this Agreement and shall not disclose such
Confidential Information to any Third Party except as permitted under this
Agreement or with the disclosing Party's prior written consent.  The receiving
Party shall use at least the same care for maintaining confidentiality of the
Confidential Information as it uses to maintain the confidentiality of its own
Confidential Information of similar value, but in no event less than
commercially reasonable measures within the pharmaceutical industry.  

11.2.

Exceptions to Confidentiality.  The receiving Party’s obligations set forth in
this Agreement shall not extend to any Confidential Information of the
Disclosing Party:

a.

that the receiving Party can demonstrate by reasonable evidence was in the
receiving Party’s possession and at its free disposal prior to disclosure by the
disclosing Party;

b.

that was in the public domain at the time of disclosure by the disclosing Party;

c.

that subsequently comes into the public domain through no fault, action or
omission of the receiving Party;

d.

that becomes available to receiving Party without any obligation of
confidentiality from a Third Party that is not known to have a confidentiality
obligation to the disclosing Party; or

e.

that the receiving Party can demonstrate by reasonable evidence was developed
independently by the receiving Party without use of or reliance on any
Confidential Information of the other Party.

11.3.

Authorized Disclosure.  Each Party may disclose Confidential Information to the
extent that such disclosure is:

a.

to its directors, officers, employees, advisers, consultants, attorneys,
auditors, agents, contractors, or representatives that reasonably need to know
the information for the purposes set out in this Agreement, and who are subject
to confidentiality substantially as protective as those set forth in this
Agreement;

b.

to its Affiliates, including their directors, officers, employees, advisors,
consultants, agents, contractors or representatives, to the extent they
reasonably need to know the information for the purposes set out in this
Agreement, and who are subject to confidentiality obligations substantially as
protective as those set forth in this Agreement;

c.

to its legal counsels or auditors to conduct internal check, assessment or
auditing who need to know the Confidential Information for the purpose of a
Party’s internal check, assessment or auditing; or

- 19 -

 

 

 

--------------------------------------------------------------------------------

 

d.

as required by laws, rules of public stock exchanges or court orders, provided
that the receiving Party may disclose only such information as is legally
required, and provided further that the receiving Party shall provide the
disclosing Party with as much advance written notice of such requirement as is
reasonably possible and a reasonable opportunity to object to or limit such
disclosure.  Notwithstanding the foregoing, if either Party determines a
disclosure of the terms of this Agreement and/or their ancillary documents is
required by law or court order, it shall notify the other Party in writing at
least ten (10) Business Days before the time of the proposed disclosure, to the
extent reasonably possible.

11.4.

Return or Destruction of Confidential Information.  Upon the effective date of
the expiration or termination of this Agreement for any reason, either Party may
request in writing and the non-requesting Party shall either, with respect to
Confidential Information to which such non-requesting Party does not retain
rights under the surviving provisions of this Agreement: (a) promptly destroy
all copies of such Confidential Information in the possession or control of the
non-requesting Party and confirm such destruction in writing to the requesting
Party; or (b) promptly deliver to the requesting Party, at the non-requesting
Party’s sole cost and expense, all copies of such Confidential Information in
the possession or control of the non-requesting Party.  Notwithstanding the
foregoing, the non-requesting Party shall be permitted to retain such
Confidential Information (i) to the extent necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing rights hereunder
and, in any event, a single copy of such Confidential Information for archival
purposes and (ii) any computer records or files containing such Confidential
Information that have been created solely by such non-requesting Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with such non-requesting Party’s standard archiving and
back-up procedures, but not for any other uses or purposes.  All Confidential
Information shall continue to be subject to the terms of this Agreement for the
period set forth in Section 11.1.

11.5.

Use of Name and Disclosure of Terms.  Except as necessary to perform a Party’s
obligations under this Agreement, each Party (a) shall keep the existence,
terms, and the subject matter (including the applicable transactions) covered by
this Agreement confidential and shall not disclose such information to any other
Person through a press release or otherwise and (b) shall not mention or
otherwise use the name or any trademark of the other Party or its Affiliates in
connection with this Agreement, in each case ((a) and (b)), without the prior
written consent of the other Party in each instance (which shall not be
unreasonably withheld, conditioned or delayed).  The restrictions imposed by
this Section 11.5 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body, provided that any such disclosure shall be governed by Section 11.3.  Nor
shall the restrictions imposed by this Section 11.5 prohibit either Party from
announcing this Agreement to the public promptly following the Effective Date,
including such key terms and other items appropriate for such a public release,
in each case subject to the written consent of the other Party, which shall not
be unreasonably withheld.  Further, the restrictions imposed on each Party under
this Section 11.5 are not intended, and shall not be construed, to prohibit a
Party from (x) identifying the other Party in its internal business
communications, provided that any Confidential Information in such
communications remains subject to this Article 11 or (y) disclosing (i)
information for which consent has previously been obtained and (ii) information
of a similar nature to that which has been previously disclosed publicly with
respect to this Agreement, each of which ((i) and (ii)) shall not require
advance approval, but copies of which shall be provided to the other Party as
soon as practicable after the release or communication thereof.

- 20 -

 

 

 

--------------------------------------------------------------------------------

 

12.

REPRESENTATIONS AND WARRANTIES

12.1.

Mutual Representations and Warranties.  Each Party represents and warrants to
the other Party that as of the Effective Date:

a.

it is an independent legal entity duly organized, validly existing in good
standing under the laws of the place of its establishment or incorporation;

b.

it has full authority to enter into this Agreement and to perform its
obligations under this Agreement;

c.

it has authorized its representative to sign this Agreement, and the provisions
of this Agreement are legally binding upon it from the Effective Date;

d.

its execution of this Agreement and performance of its obligations under it will
not violate (i) any provision of its business license, articles of
incorporation, articles of association or similar organizational documents; (ii)
any Applicable Laws or any governmental authorization or approval; and (iii) any
contract to which it is a party or to which it is subject, or result in a
default under any such contract;

e.

no lawsuit, arbitration or other legal or governmental proceeding is pending or,
to its knowledge, threatened against it that would affect its ability to perform
its obligations under this Agreement; and

f.

it has disclosed to the other Party all documents issued by any Governmental
Authority that may have a material adverse effect on its ability to fully
perform its obligations under this Agreement, and none of the documents it has
previously provided to the other Party contain any misstatements or omissions of
material facts.

12.2.

Evoke's Representations and Warranties.  Evoke represents and warrants that as
of the Effective Date and within the Term of this Agreement:

a.

Evoke has the right to enter into this Agreement; and

b.

as at the Effective Date, Evoke is not aware of any claim alleging that the
manufacture, packaging, distribution, sale or use of the Product in the
Territory, or that the use of any registered trademark or registered copyright
within the Product Trademarks, Corporate Trademarks or Product Copyrights
infringes or misappropriates the Intellectual Property Rights or other rights of
any Third Party, and to the knowledge of Evoke, the manufacture, packaging,
distribution, sale or use of the Product in the Territory and the use of any
registered Trademark or registered Copyright within the Product Trademarks,
Corporate Trademarks or Product Copyrights in the Territory does not infringe or
misappropriate the Intellectual Property Rights or other rights of any Third
Party.

12.3.

Representations, Warranties and Covenants of Novos.

a.

Novos represents, warrants and covenants to Evoke that it has not been debarred
and is not subject to debarment and that it shall not knowingly use in any
capacity, in connection with the Services, any Person who has been debarred
pursuant to Section 306 of the Act or who is the subject of a conviction
described in such section.  

- 21 -

 

 

 

--------------------------------------------------------------------------------

 

b.

Novos represents and warrants to Evoke that (i) it and its Affiliates are in
compliance with (A) the PhRMA Code on Interactions with Healthcare Professionals
and (B) all state codes or requirements that limit or regulate interactions with
healthcare practitioners and (ii) Novos has not been excluded from any federal
health care program, including Medicare, Medicaid and the Civilian Health and
Medical Program of the Uniformed Services.  If Novos or any employee of Novos
involved in performing the Services is excluded during the Term or Novos
reasonably believes exclusion is contemplated, Novos shall immediately notify
Evoke in writing upon Novos becoming aware of such exclusion.  If Novos is so
excluded, or in the case of any employee who is excluded, if Novos permits such
employee to continue to perform any Services, then Evoke shall have the right to
terminate this Agreement upon written notice to Novos.  Any termination of this
Agreement pursuant to this Section 12.3b shall be treated as a termination
pursuant to Section 14.2.b as if Novos had committed a material breach, except
that in such event no cure period shall apply and Evoke shall have the right to
effect such termination immediately upon written notice to Novos, in its sole
discretion.

c.

Novos represents and warrants to Evoke that (i) it has adequate cash flow and
otherwise has the financial resources, capacity and capabilities to timely and
adequately perform its obligations hereunder, (ii) it has not initiated a
voluntary proceeding under any applicable bankruptcy code, and (iii) there is no
involuntary proceeding under any applicable bankruptcy code pending against
Novos.  In addition, Novos represents and warrants that it will continue to be
able to run its business as a going concern over the nine (9) month period
beginning on the Effective Date.  If on any date hereafter Novos has reason to
believe that it will not continue to be able to run its business as a going
concern over any nine (9) month period during the Term, then Novos shall notify
Evoke in writing within two (2) days thereafter.

12.4.

DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL
OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

13.

INDEMNIFICATION, LIMITATION OF LIABILITY AND INSURANCE

13.1.

Evoke Indemnity.  Subject to the procedures set forth in Section 13.3, in
addition to any other remedy available to Novos, Evoke shall indemnify, hold
harmless and defend Novos, its Affiliates, and their respective directors,
officers, employees, representatives and agents (the "Novos Indemnitees") from
and against any and all losses, damages, liabilities, judgments, fines, and
amounts paid in settlement, including any associated costs and expenses
(including reasonable attorneys’ fees) ("Losses"), which result directly or
indirectly from any claim, demand, suit, action or proceeding brought or
initiated by a Third Party against them ("Claims") to the extent that such
Claims arise out of (i) the manufacture, packaging, sale or use of the Product,
including any death or personal injury arising out of the defective manufacture
of the Product by or on behalf of Evoke; (ii) any infringement of the
Intellectual Property Rights of a Third Party by the Product; or (iii) the gross
negligence, fraud or willful misconduct of any of the Evoke Indemnities in
performing any obligations under this Agreement; provided, however, that Evoke
shall not be required to indemnify, hold harmless or defend any Novos Indemnitee
against any claim to the extent that Novos has an obligation to indemnify an
Evoke Indemnitee under Section 13.2.

- 22 -

 

 

 

--------------------------------------------------------------------------------

 

13.2.

Novos Indemnity.  Subject to the procedures set forth in Section 13.3, in
addition to any other remedy available to Evoke, Novos shall indemnify, hold
harmless and defend the Evoke, its Affiliates, and their respective directors,
officers, employees, representatives and agents (the "Evoke Indemnitees") from
and against any Losses, which result directly or indirectly from any Claims to
the extent that such Claims arise out of the gross negligence, fraud or willful
misconduct by Novos in connection with this Agreement; provided, however, that
Novos shall not be required to indemnify, hold harmless or defend any Evoke
Indemnitee against any claim to the extent that Evoke has an obligation to
indemnify a Novos Indemnitee under Section 13.1.

13.3.

Procedures.  Any indemnified party submitting an indemnity claim under this
Section 13, as applicable (“Indemnified Party”), shall: (a) promptly notify the
indemnifying Party (“Indemnifying Party”), of such claim in writing and furnish
the Indemnifying Party with a copy of the applicable communication, notice or
other action relating to the event for which indemnity is sought; provided that,
no failure to provide such notice pursuant to this clause (a) shall relieve the
Indemnifying Party of its indemnification obligations, except to the extent such
failure materially prejudices the Indemnifying Party’s ability to defend or
settle the claim; (b) give the Indemnifying Party the authority, information and
assistance necessary to defend or settle such suit or proceeding in such a
manner as the Indemnifying Party shall determine; and (c) give the Indemnifying
Party sole control of the defense (including the right to select counsel, at the
Indemnifying Party’s expense) and the sole right to compromise and settle such
suit or proceeding; provided, however, that in the case of the foregoing clauses
(b) and (c), the Indemnifying Party shall not, without the written consent of
the Indemnified Party, compromise or settle any suit or proceeding unless such
compromise or settlement (i) is solely for monetary damages (for which the
Indemnifying Party shall be responsible), (ii) does not impose injunctive or
other equitable relief against the Indemnified Party and (iii) includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding. The Indemnified Party (in its
capacity as such) may participate in the defense at its own expense.

13.4.

Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS
A RESULT OF NEGLIGENCE, COMMON LAW FRAUD OR WILLFUL MISCONDUCT, A BREACH OF
ARTICLE 11 OR SECTION 2.2 OR IN CONNECTION WITH A PARTY’S INDEMNIFICATION
OBLIGATIONS, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE
OTHER OR THEIR AFFILIATES, FOR ANY CLAIMS, DEMANDS OR SUITS FOR CONSEQUENTIAL,
SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR MULTIPLE DAMAGES, AND OTHER THAN
EVOKE’S PAYMENT OBLIGATIONS HEREUNDER: (i) FOR LOSS OF PROFITS, REVENUE OR
INCOME, DIMINUTION IN VALUE OR LOSS OF BUSINESS OPPORTUNITY (IN EACH CASE,
WHETHER OR NOT FORESEEABLE AT THE EFFECTIVE DATE), OR (ii) FOR ANY DAMAGES
CALCULATED BY REFERENCE TO A MULTIPLIER OF REVENUE, PROFITS, OR SIMILAR
METHODOLOGY, CONNECTED WITH OR RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR
ANY ACTIONS UNDERTAKEN IN CONNECTION WITH, OR RELATED HERETO, INCLUDING ANY SUCH
DAMAGES WHICH ARE BASED UPON BREACH OF CONTRACT, TORT, BREACH OF WARRANTY,
STRICT LIABILITY, STATUTE, OPERATION OF LAW OR ANY OTHER THEORY OF RECOVERY.

13.5.

Insurance.  Each Party shall at all times maintain insurance policies or
self-insurance in such amounts and with such scope of coverage as are normal and
customary in the pharmaceutical industry for a Person of comparable size and
engaged in activities comparable to the activities in which such Party engages
hereunder.  If requested by the other Party, the insured Party shall furnish a
certificate of insurance or other reasonable proof of coverage (which may be a

- 23 -

 

 

 

--------------------------------------------------------------------------------

 

certificate or other evidence issued by a Party under a program of
self-insurance) evidencing the requisite coverage required under this Section
13.5 during the Term.  The insurance policies shall be under an occurrence form,
but if only a claims-made form is available to a Party, then such Party shall
continue to maintain such insurance after the expiration or termination of this
Agreement for a period of five (5) years.

14.

TERM AND TERMINATION

14.1.

Term. The Agreement shall take into effect as of the date of execution of both
Parties and shall remain in effect for a term of five years from the date of the
Commercial Launch unless earlier terminated as provided hereunder (the “Term”).

14.2.

Termination. This Agreement may be terminated as follows:

a.

Termination for revenue shortfall.  After each anniversary date of the
Commercial Launch, either Party shall be entitled to terminate the Agreement if
cumulative Net Sales have not exceeded the amount set forth below in the twelve
month period immediately preceding such anniversary date (the “Minimum Net
Revenue” or “MNR”) as long as such termination is exercised within thirty (30)
days of such anniversary date:

[***]

b.

Termination upon material breach.  Either Party may terminate this Agreement if
the other Party materially breaches this Agreement, and such breach, if curable,
is not cured within sixty (60) days upon receipt from the other Party of written
notice of the material breach.  

c.

Termination for Insolvency.  Either Party may terminate this Agreement
immediately on written notice if the other Party (or, if applicable, a parent of
such other Party) shall file in any court or Governmental Authority, pursuant to
any statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the other Party or of its assets, or if the other Party
(or, if applicable, a parent of such other Party) shall be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof,
or if the other Party (or, if applicable, a parent of such other Party) shall
propose or be a party to any dissolution or liquidation, or if the other Party
(or, if applicable, a parent of such other Party) shall make a general
assignment for the benefit of its creditors.

d.

Termination by Evoke for Change of Control.  In the event of a Change of Control
of Evoke, Evoke shall have the option to terminate the Agreement upon thirty
(30) days’ written notice and payment to Novos of a one-time payment determined
by the date that such written notice is provided relative to the anniversary
date of the Commercial Launch.  More particularly, if such date is in:

 

i.

Year 1 (within 12 months from the Commercial Launch):  Evoke shall pay Novos the
greater of:

 

o

[***] annualized Service Fees calculated based on the last three months of
Service Fees, or

 

- 24 -

 

 

 

--------------------------------------------------------------------------------

 

 

o

$5M plus any Principal and any Working Capital Loan previously drawn and not
paid down;

 

 

ii.

Year 2:  Evoke shall pay [***] annualized Service Fees calculated based on the
last three months of Service Fees plus any Principal and any Working Capital
Loan previously drawn and not paid down;

 

iii.

Year 3:  Evoke shall pay [***] annualized Service Fees calculated based on the
last three months of Service Fees plus any Principal and Working Capital Loan
previously drawn and not paid down; or

 

iv.

Years 4 & 5:  Evoke shall pay [***] annualized Service Fees calculated based on
the last three months of Service Fees plus any Principal and Working Capital
Loan previously drawn and not paid down.

e.

Either Party may terminate this Agreement upon thirty (30) days written notice
to the other Party if:  (i) the Product is subject to a recall based on material
safety concerns for the Product, which shall not include any recall for
packaging or labeling issues, manufacturing concerns, or the like; (iii) the
Parties have been unable to agree on the initial Commercialization Plan and
Commercialization Budget for the Product by February 28, 2019 despite
negotiating in good faith; (iv) the product is not Commercially Launched within
9 months of FDA approval or (v) the overall Contribution Profit is negative for
any calendar quarter (January through March, April through June, July through
September, or October through December) beginning with the first full calendar
quarter following 9 months after the Commercial Launch of the Product.  

f.

Novos can terminate this Agreement upon thirty (30) days written notice to Evoke
if: (i) the Product is not approved for the treatment of gastroparesis
(including diabetic gastroparesis) or gastric stasis by April 30th of 2019; (ii)
Evoke withdraws the Product from the market in the Territory for a period of
greater than one hundred eighty (180) days; or (iii) sample Products are not
available for use by the Sales Force representatives on a timely basis following
the finalization of the sample Product manufacturing methods and any regulatory
approvals needed to manufacture sample Products and following the availability
of sufficient manufacturing capacity to manufacture and validate the sample
Products.

g.

Evoke may terminate this agreement pursuant to Section 12.3(b).

14.3.

Effect of Termination.

a.

Upon the effective date of expiration or termination of this Agreement, Novos
shall promptly cease all performance of the Services and promptly discontinue
the use of any Commercialization Know-How, Product Trademarks, Product
Copyrights, and Corporate Trademarks.  At Evoke’s election, Novos either shall
(a) promptly return to Evoke or (b) destroy and certify to Evoke such
destruction of, all Promotional Materials, training materials, and all other
information related to the Product or the activities provided for by this
Agreement.  

b.

Except as otherwise expressly provided herein, termination of this Agreement in
accordance with the provisions hereof shall not limit any remedies that may
otherwise be available in law or equity.

- 25 -

 

 

 

--------------------------------------------------------------------------------

 

14.4.

Accrued Rights. Termination or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration, including, without limitation,
Novos’ rights to any amounts owed by Evoke hereunder or under the Credit
Agreement.  Such termination or expiration shall not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

14.5.

Survival.  The rights and obligations of the Parties set forth in Section 1
(Definitions), Section 2.4 (Other Rights), Section 6.1 (Ownership of Regulatory
Documentation and Approvals), Section 8.1.c (Novos Compliance with Laws and
Policies), Section 10.3 (Audits of Evoke), Section 10.4 (Novos Records), Section
10.5 (Audits of Novos), Section 11 (Confidentiality), Section 13
(Indemnification, Limitation of Liability and Insurance), Section 14.5
(Survival), Section 15 (Notice), and Section 16 (General Provisions) shall
survive the termination or expiration of this Agreement.

15.

NOTICE

Any notice or written communication provided for in this Agreement by a Party to
the other Party, including but not limited to any and all offers, writings, or
notices to be given hereunder, shall be made by registered mail or by courier
service delivered letter, promptly transmitted or addressed to the appropriate
Party. The date of receipt of a notice or communication hereunder shall be the
date of delivery confirmed by the USPS or the courier service in the case of a
courier service delivered letter. All notices and communications shall be sent
to the appropriate address set forth below, until the same is changed by notice
given in writing to the other Party effective as above

Notice to Evoke:  Dave Gonyer, CEO

Address:

Evoke Pharma, Inc.

420 Stevens Ave, Ste 370

Solana Beach, CA  92075

Notice to Novos:

Address:

 

16.

GENERAL PROVISIONS

16.1.

Force Majeure.  Except as otherwise set out in this Agreement, no Party to this
Agreement shall have any liability whatsoever or (without prejudice to any
payments of monies due) be deemed to be in default for any delays or failures in
performance of any of its obligations under this Agreement to the extent such
delay or failure is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including, embargoes, war, acts of
war (whether war be declared or not), acts of terrorism, insurrections, riots,
civil commotions, strikes, lockouts or other labor disturbances, fire, floods,
or other acts of God, or acts, omissions or delays in acting by any governmental
authority (including government shut down) or the other Party.  The affected
Party shall notify the other Party of such force majeure circumstances as soon
as reasonably practical.  The affected Party shall use all reasonable endeavors
to remedy the event or limit the effects of the said event of force majeure upon
the other Party in a timely manner.  When such circumstances arise, the Parties
shall negotiate in good faith any modifications of the

- 26 -

 

 

 

--------------------------------------------------------------------------------

 

terms of this Agreement that may be necessary or appropriate in order to arrive
at an equitable solution, including the extension of any Product approval date
under Section 14.2(f).  If any force majeure event continues for a period of at
least ninety (90) days that would prevent the performance of any material
obligation of or receipt of any material benefit (including, without limitation,
payment) by a Party under this Agreement, the affected Party shall have the
right to terminate this Agreement upon thirty (30) days written notice to the
other Party.  

16.2.

Governing Law. This Agreement shall in all respects be governed by and
interpreted according to the laws of New York and the United States without
regard to or application of conflict-of-law rules or principles.

16.3.

Integrity. This Agreement together with the Exhibits attached hereto constitutes
the entire agreement between the Parties relating to the subject matter hereof
and supersedes all prior agreements, understandings and discussions, whether
oral or written, of the Parties with respect to the subject matter hereof.  Any
modification of this Agreement shall be effective only when in writing and
signed by the Parties.

16.4.

Assignability.  Neither Party may assign this Agreement without the consent of
the other Party, except as otherwise provided in this Section 16.4.  Either
Party may assign this Agreement in whole or in part to any Affiliate of such
Party without the consent of the other Party; provided that, such assigning
Party provides the other Party with written notice of such assignment and the
assignee agrees in writing to assume performance of all assigned
obligations.  Further, either Party may assign this Agreement, and all of its
rights and obligations, without the consent of the other Party, to its successor
in interest by way of merger, acquisition, or sale of all or substantially all
of its business or assets; provided that, the assigning Party provides the other
Party with written notice of such assignment within thirty (30) days after such
assignment, merger, acquisition or sale and the assignee agrees in writing to
assume performance of all assigned obligations.  

16.5.

Severability. If any provision contained in this Agreement shall, for any
reason, be held invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed by limiting such invalid, illegal or
unenforceable provision, or if such is not possible, by deleting such invalid,
illegal or unenforceable provision from this Agreement; provided that (i) such
provision shall be deemed to be replaced by a provision which achieves the
original intent of the Parties to the fullest extent possible; (ii) should this
Agreement as a result of such deleting not any more reasonably correspond to the
good faith intent of the Parties, either Party may propose amendments to the
other provisions of this Agreement in order to have the Agreement correspond to
such good faith intent and the Parties shall negotiate in good faith on such
amendments.

16.6.

Waiver. No course of dealing or failing of either Party to strictly enforce any
term, right or condition of this Agreement in any instance shall be construed as
a general waiver or relinquishment of such term, right or condition. Such waiver
or relinquishment (either generally or any given instance and either
retroactively or prospectively) shall only be effective if made expressly in
writing by the Party with reference to the specific term, right or condition.

16.7.

No Third Party Rights. The provisions of this Agreement are for the sole benefit
of the Parties, their successors and permitted assignees, and they shall not be
construed as conferring any rights in any other Persons except as otherwise
expressly provided in this Agreement.

- 27 -

 

 

 

--------------------------------------------------------------------------------

 

16.8.

Headings. The descriptive headings in this Agreement are for convenience only
and shall not be interpreted so as to limit or affect in any way the meaning of
the language in the pertaining article, section, paragraph or sub-paragraph.

16.9.

Costs and Expenses. Each Party shall, unless specifically otherwise agreed
hereunder, bear their own costs and expenses connected with such Party’s
activities and performance under this Agreement.

16.10.

Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile or electronically transmitted signatures and such signatures shall be
deemed to bind each Party hereto as if they were original signatures.

[Intentionally left blank.]




- 28 -

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

Evoke: Evoke Pharma, Inc.                

/s/ David A. Gonyer

Name:  David A. Gonyer

Title:  Chief Executive Officer

 

Novos: Novos Growth, LLC

/s/ Benjamin T. Bove

Name: Benjamin T. Bove

Title: Chief Executive Officer




- 29 -

 

 

 

--------------------------------------------------------------------------------

 

[***]

 

- 30 -

 

 

 